HEALY, Circuit Judge
(dissenting).
I believe mandate should be denied. The trial judge ruled on the sufficiency of the pleas in abatement. Not only did he rule; I think he ruled correctly.
The grand jury minutes, as set out in the pleas, affirmatively state that the investigation of the canned and evaporated milk industry was begun February 27, 1941, that is to say, during the term in which the jury were impaneled. The general allegation to the contrary, contained in the pleas, is substantially negatived by all evidentiary matters pleaded in support thereof, namely the minutes and the statements of the United States attorney who was in charge of the investigation. Pleas of this kind are strictly construed; and there were compelling reasons for scanning fhe pleas narrowly in this instance. Without at all questioning the motive of the petitioners, it is to be noted that their pleas in abatement contemplate nothing more nor less than a fishing expedition into the proceedings had before the grand jury relative to their case. Thus the accused, in advance of trial, may on purely speculative grounds obtain access to wholly privileged material. The trial judge committed no error in striking the pleas for insufficiency.
But assuming the judge was in error in his ruling, I think the error may be reviewed by this court only upon appeal from the final judgment in the event the case goes against the indicted parties. Mandate issued at this juncture is not in aid of our appellate jurisdiction; it is an unwarranted exercise of supervisory control over the conduct of the case below. What the majority do is to reverse the trial judge for an error of law committed in the discharge of a judicial function, and to dictate to him how he shall discharge that function. Such is not the office of mandate, Interstate Commerce Commission v. United States, 289 U.S. 385, 393, 53 S.Ct. 607, 77 L.Ed. 1273. The chief argument in support of the course is said to be the saving of the expense of a long trial. At best the argument is of doubtful validity. It can be advanced with equal force in cognate situations in many cases, civil as well as criminal. If it be accepted as justifying so extraordinary an assumption of power the consequence can only be endless delays and the disruption of the orderly administration of justice in the trial and appellate courts. Perhaps precedents may be found in the books for such a course, but we are by no means obliged to follow them.